OPINION — AG — ** TRANSFER FEES — APPORTIONED — SCHOOL DISTRICT ** THE LIABILITY FOR TRANSFER FEES OF THE SCHOOL DISTRICT FROM WHICH THE CHILDREN REFERRED TO WERE TRANSFERRED TO THE DISTRICT TO WHICH SAID CHILDREN WERE TRANSFERRED WAS 'NOT' AFFECTED BY THE CHANGE IN RESIDENCE OF SAID CHILDREN TO ANOTHER DISTRICT, AND THAT SAID CHANGE IN RESIDENCE CANNOT BE THE BASIS FOR A CANCELLATION OF THE TRANSFER FEES, OR APPROPRIATION MADE THEREFOR, BY THE SCHOOL DISTRICT FROM WHICH THEY WERE TRANSFERRED FOR THE CURRENT SCHOOL YEAR. (STUDENTS, PUPILS, APPORTIONED) CITE: 70 O.S. 1037.14 [70-1037.14], 70 O.S. 1037.15 [70-1037.15], 70 O.S. 1037.12 [70-1037.12], 70 O.S. 1037 [70-1037] NOTE: SEE OPINION NO. FEBRUARY 25, 1948 — MORRIS (J. H. JOHNSON)